Citation Nr: 1106449	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  04-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lumbar spine discogenic 
disease, to include as secondary to service-connected left hip 
osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 
1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2006, the Veteran testified at a video conference 
hearing in front of the undersigned Acting Veterans Law Judge.  
The transcript of the hearing has been reviewed and is associated 
with the claims file.

In a September 2007 decision, the Board denied the Veteran's 
service connection claim for lumbar spine discogenic disease, to 
include as secondary to service-connected scars from left 
buttock/hip injuries.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2008 Memorandum Decision, the Court 
vacated the September 2007 Board decision, and remanded the case 
to the Board for further proceedings consistent with its 
decision.

A November 2009 rating decision granted service connection for 
left hip osteoarthritis.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record shows that the Veteran's lumbar 
spine discogenic disease was caused by his service-connected left 
hip osteoarthritis.


CONCLUSION OF LAW

Lumbar spine discogenic disease is proximately due to the 
Veteran's service-connected left hip osteoarthritis.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 
 
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim of 
entitlement to service connection for a back disability, the 
Board notes that no further notification or assistance is 
necessary to develop facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran contends that his current back disability is related 
to his service-connected left hip disability, which he incurred 
from a hand grenade explosion during combat in Korea.  The Board 
notes that the Veteran was granted service-connection for left 
hip osteoarthritis in November 2009.  At the outset, the Board 
observes that the Veteran has been diagnosed with a history of 
discogenic disease of the lumbar spine since a December 2002 
compensation and pension examination.  More recently, he has been 
diagnosed with a sacroiliac sprain in March 2008 and degenerative 
disc disease/degenerative joint disease of the lumbar spine in 
November 2010.  Thus, it is clear that the Veteran has a 
currently diagnosed back disability.  
 
As part of its duty to assist, VA afforded the Veteran three 
compensation and pension examinations.  Unfortunately, the only 
adequate opinion came from the most recent November 2010 
examiner.  The Veteran reported a disability history dating back 
to lumbar laminectomy surgery in 1967 to the examiner.  His 
symptoms included a history of fatigue, decreased motion, 
stiffness, and constant lumbar spine pain.  The Veteran required 
a cane to walk but was still unable to walk more than a few 
yards.  On examination, the Veteran walked abnormally with a limp 
and exhibited pain on range of motion testing.  The Veteran's 
hips had active movement against some resistance and generalized 
weakness due to inactivity.  X-rays revealed prominent disk space 
narrowing at L5-S1 with sclerosis and osteophytes.  There was 
also moderate disk space narrowing at L4-5, as well as a bridging 
osteophtye at L3-4.  The interpreting radiologist diagnosed the 
Veteran with moderate changes of degenerative arthritis in the 
lumbar spine.

After examining the Veteran, the examiner diagnosed him with 
degenerative disk disease/degenerative joint disease of the 
lumbar spine and noted that this disorder resulted in decreased 
mobility, problems with lifting and carrying, and pain.  He 
opined that the Veteran's back disability was less likely than 
not caused by or a result of his active military service because 
his service treatment records were silent for back problems and 
there was no medical documentation of a chronic back problem.  
The examiner also found that it was less likely than not that the 
Veteran's service-connected hip disability caused his back 
disability because degenerative joint disease of the hips does 
not cause degenerative disk disease or degenerative joint disease 
of the spine unless the hip disorder is quite severe over a 
period of years.  The examiner concluded that this did "not seem 
to be the case in this situation."  In doing so, the examiner 
merely noted that the Veteran's shrapnel scars had disappeared 
and were no longer a problem.  

However, the Board finds that the evidence shows that over a 
period of years the Veteran's left hip osteoarthritis has been 
more severe than the examiner noted.  For example, the November 
2010 examiner remarked that the Veteran needed a cane to walk 
just a few yards.  The Veteran has rated his hip pain as a seven 
on a scale of one to 10 as early as November 2002, and told a 
December 2002 compensation and pension examiner that this pain 
occurred on a daily basis.  Furthermore, the Veteran's private 
physician, Dr. J.R.A., diagnosed him with arthritis that had 
settled into the joint in April 2005 and explained that the 
Veteran's hip would further deteriorate over time and require a 
hip replacement surgery.  A few months later, in August 2005, the 
Veteran's cardiologist stated that the Veteran's hip had become 
so symptomatic that he could not even perform a stress test on a 
treadmill.  Finally, the Board observes that the Veteran's range 
of motion was limited to 48 degrees of flexion and 20 degrees of 
extension with pain at a February 2005 compensation and pension 
examination.  Here, the Board further observes that normal range 
of motion for the hip is 125 degrees flexion and 45 degrees 
abduction, which is more than twice the Veteran's range of 
motion.  See 38 C.F.R. § 4.71a, Plate II (2010).

Therefore, in light of the foregoing evidence, the Board finds 
that the November 2010 compensation and pension examiner's 
opinion is sufficient to provide a nexus between the Veteran's 
service-connected left hip osteoarthritis and his back 
disability.  As the November 2010 compensation and pension 
examiner's opinion is the only competent medical opinion of 
record, the Board resolves the benefit of the doubt in the 
Veteran's favor in finding that his opinion is sufficient to link 
the Veteran's back disability to his service-connected left hip 
osteoarthritis.  See 38 U.S.C.A. § 5107(b) (West 2002).  Thus, 
service connection for lumbar spine discogenic disease is 
warranted, and the Veteran's appeal is granted.


ORDER

Entitlement to service connection for lumbar spine discogenic 
disease, secondary to service-connected left hip osteoarthritis, 
is granted.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


